 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCampbell Chain Company and International Union,United Automobile, Aerospace, and AgriculturalImplement Workers of America, UAW. Cases 4-CA-8758-1, 2 and 4-CA-9110August 11. 1978DECISION AND ORDERBy MEMBERS PENELLO. MUtRPY'. ANI) TRtIISI)AI.1On April 13, 1978, Administrative Law Judge MaxRosenberg issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel and theCharging Party filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Campbell Chain Com-pany, York, Pennsylvania, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.The Respondent has excepted to certain credibility findings made hb theAdministrative Law Judge. It is the Board's established policv not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence con.inces usthat the resolutions are incorrect. Standard Drn iFall Products, Inc, 91NL RB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We have carefullyexamined the record and find no basis for reversing his findingsDECISIONMAX ROSENBERG, Administrative Law Judge: With allparties represented, this case was heard before me in York.Pennsylvania, on February 16, 1978, upon a complaintfiled by the General Counsel of the National Labor Rela-tions Board and an answer interposed thereto by CampbellChain Company, herein called the Respondent. At issue isThe complaint, which issued on January 19. 1978., is based upon chargesfiled and served in Case 4-CA 8758 1 on June 27. 1977. charges filed andserved in Case 4 C(A 8758 2 on June 28, 1977. and charges filed and servedwhether Respondent violated Section 8(a)(l) and (3) of theNational Labor Relations Act, as amended, by certain con-duct to be detailed below. Briefs have been received fromthe General Counsel, the Union, and Respondent, whichhave been duly considered.Upon the entire record made in this proceeding, includ-ing the briefs submitted to me, and upon my observation ofthe demeanor of each witness while testifying, I herebymake the following:FlNI)IN(,S OF FAC I AND CON( LUSIONS1. it BU;SINESS OF RESPONDENTRespondent, a Delaware corporation, is engaged in themanufacture of welded steel chain at its facility in York,Pennsylvania. During the annual period material to thisproceeding, Respondent sold goods valued in excess of$50,000 directly to customers located outside the Common-wealth of Pennsylvania. The complaint alleges, the answeradmits, and I find that Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II HllIF ABOR ORGCANIZAIION INVOLVEDInternational Union, United Automobile, Aerospace,and Agricultural Implement Workers of America, UAW,herein called the Union. is a labor organization within themeaning of Section 2(5) of the Act.III TIIE ALLEGED UNFAIR LABOR PRACTIC ESThe complaint alleges that Respondent violated Section8(a)(1) of the Act by maintaining a rule prohibiting accessto its nonworking areas by off-duty employees to distributeunion literature during all times relevant to this proceed-ing: by preventing employees on June 16, 1977,2 from dis-tributing union literature in the employees' parking lot atRespondent's plant; and, by giving written warnings to em-ployees Woodrow Lentz. William Mittel, Roger Rand, Jer-ry Bradley, and Daniel Beck, on June 23, for distributingunion literature in the employees' parking lot while saidemployees were off duty. The complaint further allegesthat Respondent violated Section 8(a)(3) of the Act by theissuance of the warning notices to the aforesaid employeeson June 23, and when, on June 23, it accorded to employ-ees Daniel Wampler and John McWatters a I-week sus-pension from work without pay for having distributedunion literature in the parking lot while off duty. Respon-dent denies the commission of any labor practices pro-scribed by the Act.The facts giving rise to this litigation are not in essentialdispute and I find them to be as follows:As heretofore chronicled, Respondent manufactureswelded chain products at its plant located in York, Penn-sylvania. In the course of its operations, Respondent em-ploys approximately 700 individuals, of whom 550 are in-in ( Case 4 ( A 9110 on D)ecember 14. 1977.l Unless otherxise indicated. all dates herein fall In 1977237 NLRB No. 77420 CAMPBELL CHAIN COMPANYvolved in production and maintenance work on a 3-shift.24-hour-a-day basis. The plant here involved is self-con-tained, i.e.. its offices, cafeteria, and production areas areunder one roof. As a rule, the employees gain access totheir work areas by driving their cars into an unfencedparking lot and entering the production confines throughone of two doors from the lot.For at least 10 years prior to this proceeding. Respon-dent has maintained plant rules which ban off-duty per-sonnel from entering or remaining on company premiseswhen they are not scheduled to work. and the parties stipu-lated that these rules were applicable to the parking lot. OnMarch 14, Respondent appended the following notice onits bulletin boards:Although Campbell has had a long standing policoregarding solicitation, distribution of literature, andrules prohibiting employees from entering the plant,there seems to be a misunderstanding regarding them.Therefore, notwithstanding any prior understandingrelating to such rules whether in writing, printed, ororal, we are stating below the Rules and Regulationsreferring to this subject in order to correct any misun-derstanding existing:I. There can be no solicitation of any kind in theworking area on working time.2. There can be no distribution of literature in theworking area at any time.3. Employees not scheduled to work are prohibitedfrom entering the plant without special permissionof the Industrial Relations Department.4. Employees, upon completion of their shift, mustleave the plant and are prohibited from returninguntil their next scheduled shift, unless granted per-mission to do so by the Industrial Relations [)epart-ment.5. Employees are prohibited from loitering on Com-pany premises before and after work shifts.Any violation of these rules will result in strict discipli-nary action, including discharge.It should be fully understood that these rules must beenforced fairly and impartially in order for the Com-pany to comply with various federal laws. It shouldalso be noted that such rules serve not only to protectthe Company, but the employees as well, since theywill prohibit undue harrassment of employees.Dale Hess, Respondent's manager of industrial relationsand personnel, testified and I find that, commencing inApril, the United Steelworkers of America embarked upona drive to organize Respondent's production and mainte-nance employees by distributing handbills at the entranceto the parking lot. This foray was matched in early Aprilby a campaign of the Union to enlist the collective supportof Respondent's personnel through similar means. Hessfurther testified that these organizational efforts quicklycame to Respondent's attention.? Indeed, on April 8. em-'Respondent's Supervisor C h;rlraes cliahon also teslfed hat li he headreceived a letter about this time from his industrial relatio,,n depaliment tethe effect that the I nited Steelworkers of Ameriica :ind the t llon hald beenployees Daniel Wampler and John McWatters receiveddisciplinary warnings from Respondent's Manager of Op-erations William Gauntlett for having distributed union lit-erature in the plant on the preceding day.It is undisputed and I find that, on the evening of June16, employees John McWatters, Daniel Wampler, DanielBeck. Jerry Bradley, William Mittel. Woodrow Lentz. andRoger Rand. all of whom toiled on the das shift whichextended from 7 a.m. to 3:30 p.m., entered Respondent'sparking lot about 11:30 p.m. for the purpose of distributingunion literature during the shift-change scheduled for mid-night. All of these individuals wore either T-shirts embla-zoned with the legend "UAW" or large UAW badges.Upon their arrival. Wampler, Bradley. and Lentz stationedthemselves approximately 6 feet from the cafeteria en-trance to the plant and handed out union leaflets to themidnight shift employees as they entered that door. Mc-Watters, Beck. Mittel, and Rand positioned themselves atthe door to the personnel office and engaged in the sameactivity as employees entered and departed from the plant.After Wampler. Bradley, and Lentz had handbilled atthe cafeteria entrance for approximately 15 minutes, Re-spondent's production supervisor, Arlie Nafziger, ap-proached the portal at which the group was handing outthe literature. Wampler's testimony is undenied and I findthat. during his stay, Nafziger "asked if we were a littleearly for our shift. .... He stood there for a few secondsand said, 'did you fellows see the notice on the board'"relating to the plant rule forbidding off-duty employeesfrom returning to Respondent's premises.4At approxi-mately the same time, Respondent's Supervisor CharlesMcMahon came to the door of the personnel office whereMcWatters. Beck. Mittel, and Rand were distributingunion literature. When he arrived, he recognized McWat-ters and Mittel as employees and instructed the men to "hitthe street." by which he meant that the men were beingordered to leave the parking lot and congregate on thepublic thoroughfare. When McWatters protested that theemployees possessed the right to circulate the leaflets. Mc-Mahon left the scene to report the incident to OperationsManager Gauntlett. Gauntlett instructed McMahon tosummon the police, an instruction which the latter there-upon followed. McMahon returned to the personnel officedoor and informed the group that he had called the police.He then remained standing in the doorway for several min-utes while the four men continued to hand out the unionliterature. McWatters testified without contradiction and Ifind that, because of McMahon's presence, the midnightshift employees appeared reluctant to take the handbillswhich were offered to them.Following their conversations with Nafziger and McMa-hon, the two groups of employees left the area outside thebuilding entrances and moved to the public street adjacentto Respondent's parking lot. While they assembled there, apolice officer arrived, spoke to them, and entered the plant.handbillinig the plantN.alziger .as noIt summoned as a witness in this proceeding I ihereforefind. hased upon the content of Warnmpler's undisputed testimony. and thef;lac hit aiitampler had l orked under Nalfziger for oser a sear. that Respon-denl as.s fulli aiare thai the handhiller, at the cafeteria entrance wereemnploees rliher than stranger,421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen he emerged from the facility, the officer announcedthat he had been asked by McMahon to order the employ-ees off the parking lot. In compliance with the officer'sorder, the men left the area. The following night, several ofthe union adherents returned to the plant and attempted tocirculate the literature on the public thoroughfare outsidethe parking lot. It is undenied and I find that their effortsin this regard were impeded by the fact that they had tosolicit employees seated in moving vehicles, a method ofdistribution which they deemed to be so hazardous thatthey did not venture to pursue it after dark.The parties stipulated and I find that, on June 23, Re-spondent enforced its rule banning access to its premisesby off-duty employees by disciplining all employees whowere involved in the June 16 incident. Thus, Lentz, Mittel,Rand, Bradley, and Beck were given written warnings re-garding their conduct, and Wampler and McWatters weremeted out I-week suspensions without pay.In Tri-Counry Medical Center, Inc.,5the Board addresseditself to the recurring question regarding the right of off-duty employees to engage in union activities on propertyowned or controlled by their employers in the face of no-solicitation, no-distribution rules. There, an off-duty em-ployee was arrested and fined by the local police, at thebehest of the employer, for trespassing on company prop-erty when he distributed union literature in the employer'sparking lot in defiance of a no-solicitation, no-distributionrule which banned access to the employer's property byoff-duty personnel. In an attempt to strike a balance be-tween the rights of employees under Section 7 of the Act toengage in protected, concerted activities, and the concernof employers to maintain their properties in a manner con-sistent with sound and secure business practices, the Boardformulated guidelines to assess the legality of nonaccessrules concerning off-duty employees. The Board thereinannounced that such a rule would henceforth be deemedvalid only if it:1. Limits access solely with respect to the interior ofthe plant and other working areas:2. Is clearly disseminated to all employees;3. Applies to off-duty employees seeking access to theplant for any purpose and not just to those employ-ees engaging in union activity.Finally, the Board declared that "except where justified forbusiness reasons, a rule which denies off-duty employeesentry to parking lots, gates, and other outside nonworkingareas will be found invalid."On the basis of the record made before me, I am notconvinced that Respondent has sustained its burden ofproving justifiable business reasons for the maintenanceand enforcement of the nonaccess rules here involved.When called as a witness in this proceeding, Respondent'sManager of Industrial Relations and Personnel Dale Hesswas asked by his counsel for the "reason why this rule wasinstituted-these rules were instituted." Hess replied, "Be-cause of the problems with theft of employee's personnelproperty from automobiles in the parking lot areas as wellas theft within the plant." Hess was then asked whether'222 NLRB 1089 (1976)."this is the only reason," and he replied in the affirmative.To support this narrow claim of business justification, Re-spondent introduced into evidence a list of 22 incidentswhich had occurred on its premises during the period from1975 to the time of the hearing. The incidents of theft inthe parking lot upon which Respondent relies to justify themaintenance of its nonaccess rule numbered only 8, a rath-er insignificant figure for a 3-year span involving a plantwhich employs approximately 700 individuals. Moreover,while initially claiming that the rate of theft had fallen offas a result of the maintenance of the no-solicitation, no-distribution rules, Hess ultimately confessed that theincidence of thievery actually escalated, despite the rule.Furthermore, although the nonaccess rule was assertedlydesigned to inhibit employee theft, the record fails to estab-lish that any' of the incidents of theft about which Hessreported were attributable to Respondent's employees. Insum, I am not persuaded that Respondent's desire to elimi-nate thievery on its parking lot during nonworking hoursby off-duty employees had been buttressed by any demon-strated special business circumstances which would justifythe intrusion upon its employees' Statutory rights to com-municate with other employees in furtherance of an objec-tive of securing collective representation.6I have found that Respondent, at all times materialherein, maintained a rule barring access by off-duty em-ployees to its parking lot for the purpose of distributinghandbills to further the Union's organizational campaign,and has failed to support this denial of entry by any cogentor persuasive business considerations. I therefore concludethat, by the foregoing conduct, Respondent has violatedSection 8(a)(1) of the Act.I have found that, on June 16, Respondent, by the en-forcement of its invalid, nonaccess rule, prevented its em-ployees from distributing union literature on its parkinglot. By this conduct, I conclude that Respondent has of-fended the provisions of Section 8(a)(1) of the Act.The parties stipulated and I have found that, on June 23,Respondent enforced its invalid, nonaccess rule by issuingwritten warnings to employees Woodrow Lentz, WilliamMittel, Roger Rand, Jerry Bradley, and Daniel Beck fortheir conduct in distnbuting union literature on its parkinglot during the evening of June 16, and by suspending Dan-iel Wampler and John McWatters for I-week without payfor engaging in the same conduct. By doing so, I concludethat Respondent thereby violated Section 8(a)(3) of theAct.IV THF EFFE(T OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close and inti-mate relationship to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes bur-dening commerce and the free flow thereof.I(one ;t/li ('orp nori n, Ihire Oua Plant. 174 NL.RB 1015 (1969).U nited States Steel ('orporatiun. 223 NL.RB 1246 (1976).422 CAMPBELI CHAIN COMPANYV THE REMEDYI have found that Respondent, by maintaining and en-forcing an invalid nonaccess rule, thereby preventing off-duty employees from distributing union literature in itsparking lot. has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed to them un-der Section 7 of the Act, and thereby vsiolated Section8(a)(1) of the legislation. I shall therefore order that Re-spondent cease and desist therefrom. In this connection. Ihave found that, in the enforcement of that rule. Respon-dent issued written warnings to employees WoodrowLentz, William Mittel. Roger Rand. Jerry Bradley., andDaniel Beck for distributing union literature in its parkinglot. To remedy this violation, I shall order that Respondentexpunge such warnings from the personnel files of said em-ployees.I have also found that Respondent violated Section8(a)(3) of the Act by suspending employees Daniel Warnm-pier and John McWatters from work, without pay, for aperiod of I week, through the enforcement of the nonac-cess rule heretofore found invalid. As a remedial measure,I shall order that Respondent rescind all written personnelactions pertaining to such suspensions, and make said em-ployees whole for any loss of pay which they may havesuffered as a result of the discrimination practiced againstthem. The backpay provided for herein shall be computedin accordance with the Board's formula set forth in :'. K.Woolworth Companr,. 90 NLRB 289 (1950). with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).7Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record made in this case, Ihereby make the following:CON(I ULSIONS OF LAW:1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the purviewof Section 2(5) of the Act.3. By maintaining and enforcing a nonaccess rule which,in the absence of cogent business considerations, forbidsoff-duty employees from distributing union literature inthe employees' parking lot, Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. By preventing employees from distributing union lit-erature in its parking lot while off duty. without justifiablebusiness reasons therefor, Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.5. By issuing disciplinary warning notices to off-dutyemployees, and suspending them from work without pay,in the enforcement of an unjustified nonaccess rule, fordistributing union literature in its parking lot, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.6. 1The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER'The Respondent. Campbell ('hain Company. York.Pennsslvania. its officers, agents. successors, and assigns.shall:1. ('ease and desist from:(a) Maintaining and enforcing a nonaccess rule which,absent compelling business considerations, forbids off-duty employees from distributing union literature in theemployees' parking lot.(b) Preventing employees from distributing union litera-ture in its parking lot while off duty, without justifiablebusiness reasons therefor.(c) Issuing disciplinary warning notices to off-duty em-ployees, and suspending them from work without pay. inthe enforcement of an unjustified nonaccess rule, for dis-tributing union literature in its parking lot.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which I deem isnecessary to effectuate the policies of the Act:(a) Expunge from the personnel files of Woodrowl.entz. William Mittel, Roger Rand. Jerry Bradley. andDaniel Beck all written warnings issued to them for viola-tions of Respondent's invalid, nonaccess rule, and rescindthe suspensions accorded to Daniel Wampler and JohnMcWatters.(b) Make whole Daniel Wampler and John McWattersfor any loss of pay they mayv have suffered as a result of thediscrimination practiced against them by their I-week sus-pension from work without pay, in the manner set forth inthe section of the Decision entitled "The Remed's."(c) Preserve and. upon request. make available to theBoard or its agents. for examination and copying. all pa'-roll records, social security records and reports, and allother records necessary to analyze the amounts of backpaydue herein.(d) Post at its plant in York. Pennsylvania, copies of theattached notice marked "Appendix." '9 Copies of said no-tice. on forms to be provided by the Regional Director forRegion 4, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponIn Ihe e.en nt o xccpllt, i arc filed a. proilded in Se 10246 of iheRule andl Reiul, ti,n .of the Nallwnlll I ihrbo Rclaition B.oard. the findings.c.llcltulnls, ai.itd recoirllnended Order herein shdll. a, provided in Sec111 48 of the RKule and Rcgulnllon, be aId.ptedl h the Roard and he.imeItS firiin oilgh u ..t..iulln Ind ()rder and all ohlectlins thereto shall hbedeenmed a. ,,cd folr all ptlrpl.ecIn the eclit lh.l hia Order i, enforced bh .a udeiment of .a I ntied State.,urt iof ppca.ls the uords n flhe nontic re.adintg "'.sled hb Order of theNation.ml Il.abor Rclah.nl.lwi Bard"l shal read "Poted irPrxuan.l o a Judg-nient of the I itlled Sl.at.r (, tirl f \ppe.ll, [ nforclng ali Order of theNation al I.thor Relatwri, Board;,l"'See. generallyl. .I. Plumbing & I1thltrng (C. It NI R16 Iht 19lh1423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.APPENDIXNoriCE To EMPLOYEESPosI ED BY ORDER OF THENATIONAL LABOR RELAIiONS BOARDAn Agency of the United States GovernmentWE WILl. NOT maintain or enforce a nonaccess rulewhich, absent compelling business considerations, for-bids our off-duty employees from distributing unionliterature in the employees' parking lot.WE WIi.i NOT prevent our employees from distribut-ing union literature in our parking lot while off duty,without justifiable business reasons therefor.WE WIL. Nol issue disciplinary warning notices tooff-duty employees. absent justifiable business rea-sons, for distributing union literature in our parkinglot.WE WILL nor suspend off-duty employees from workwithout pay for distributing union literature in ourparking lot without proof of valid business reasons fordoing so.WE WILL. NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed to them under Section 7 of the Na-tional Labor Relations Act, as amended.WE WILL make Daniel Wampler and John McWat-ters whole for any loss of pay which they may havesuffered as a result of our discrimination practicedagainst them by suspending them from work for Iweek without pay for distributing union literature inour parking lot.All our employees are free to become, remain, or refrainfrom becoming orremaining, members of any labor organiza-tion.CAMPBELL CHAIN COMPANY424